4 N.Y.2d 694 (1958)
The People of the State of New York, Respondent,
v.
Louis Whitfield, Jr., True Name Louis Clarence Whitfield, Jr., Appellant.
Court of Appeals of the State of New York.
Argued November 20, 1957.
Decided January 9, 1958.
Charles T. McKinney, Thomas G. Weaver and Bruce McM. Wright for appellant.
Frank D. O'Connor, District Attorney (Stephen J. Masse of counsel), for respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Judgment affirmed; no opinion.